UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                        )
DAVID SICKLE, et. al.,                  )
                                        )
               Plaintiffs,              )
                                        )
               v.                       )      Civil No. 11-cv-2224 (KBJ)
                                        )
TORRES ADVANCED ENTERPRISE              )
SOLUTIONS, LLC, et. al.,                )
                                        )
               Defendants.              )
                                        )

                                        ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that the Defendants’ Motion to Dismiss First Amended Complaint

[10] is GRANTED;

   and it is

      FURTHER ORDERED that JUDGMENT shall be entered for the defendants.

      This is a final appealable Order. See Fed. R. App. P. 4(a).



DATE: December 24, 2013                 Ketanji Brown Jackson
                                        KETANJI BROWN JACKSON
                                        United States District Judge